OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Having instituted an action in Federal court based on a distinct Federal cause of action, it was necessary for that court to determine the validity of the agreement which petitioner now attacks in this subsequent proceeding. That prior action fully embraced those claims which petitioner now seeks to litigate in the courts of this State and settled principles of res judicata bar petitioner from raising those matters here (Israel v Wood Dolson Co., 1 NY2d 116, 118; Schuylkill Fuel Corp. v Nieberg Realty Corp., 250 NY 304, 306-307; Stoner v Culligan, Inc., 32 AD2d 170, 171-172).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.